FILED
                                                                                Feb 06, 2019
                                                                                11:33 AM(CT)
                                                                              TENNESSEE COURT OF
                                                                             WORKERS' COMPENSATION
                                                                                    CLAIMS




           TENNESSEE BUREAU OF WORKERS’ COMPENSATION
          IN THE COURT OF WORKERS’ COMPENSATION CLAIMS
                           AT NASHVILLE

AMY WEEKLEY                                  )   Docket No. 2018-06-1107
     Employee,                               )
                                             )
v.                                           )   State File No. 97738-2016
                                             )
DAVIDSON TRANSIT AUTHORITY,                  )
       Employer.                             )   Judge Joshua Davis Baker
                                             )


                            EXPEDITED HEARING ORDER


       The Court convened an expedited hearing on February 5, 2019, to consider
whether Davidson Transit Authority (DTA) should be required to provide Ms. Weekley
medical treatment for a right-shoulder injury she allegedly incurred while changing a bus
tire. For the reasons below, the Court holds she is not entitled to the requested benefits.

                                     Claim History

       Ms. Weekley, a DTA employee, experienced a “burning sensation” in her elbows
and right shoulder on November 25, 2016, as she changed a bus tire. She testified the tire
weighed between 250 and 300 pounds. DTA authorized emergency care at St. Thomas
and follow-up care with Concentra.

       Concentra diagnosed bilateral elbow strains—referred to by the provider as “tennis
elbow”—at the first visit. The first visit notes contain no mention of shoulder pain, but
the notes from the second visit stated that Ms. Weekley complained of “pain going into
her RT shoulder now.” Concentra provided pain medication and sent her to physical
therapy. The therapy improved the condition of her elbows to a degree but did not
provide complete relief. Concentra released her to return to work at full duty.

       Ms. Weekley’s pain continued, so she saw Dr. Matthew Willis through her private
insurance in January 2017. In February, DTA provided a panel including Dr. Willis, and
she chose him as the authorized treating physician.

       After several months of conservative treatment proved ineffective, Dr. Willis
operated on both elbows. He assigned a six-percent whole body impairment rating for
her elbow injuries.1

       Dr. Willis did not operate on Ms. Weekley’s shoulder but did provide an injection
to ease her pain; he also ordered an MRI in November 2017.2 The MRI revealed a
“complex” superior labrum tear. According to a letter from DTA’s counsel signed by Dr.
Willis, Ms. Weekley’s shoulder injury resulted from degenerative conditions and arthritis
as opposed to the workplace accident.3 He advised Ms. Weekley to seek treatment for
her shoulder outside of workers’ compensation.

       Ms. Weekley sought treatment for her shoulder from Dr. John Tullos, who
determined that “[m]ore likely than not, her right shoulder pain is a direct result of her
workplace injury in 2016[.]” In forming his opinion, he emphasized Ms. Weekley’s lack
of “significant” shoulder pain before the accident, her memory of the accident, and her
reporting of shoulder pain right after the accident. Dr. Tullos recommended physical
therapy.

      Ms. Weekley testified that she experienced no right shoulder pain until after the
2016 injury. The records reflect that she reported shoulder pain to all of her providers.
Ms. Weekley also claimed she reported the condition at each doctor’s visit. To explain
why the providers did not document every complaint, Ms. Weekley testified the medical
providers failed to keep accurate records. She also claimed Dr. Willis did not relate her
shoulder condition to the work injury because he failed to properly treat it.

                              Findings of Fact and Conclusions of Law

      To prevail at an expedited hearing, Ms. Weekley must provide sufficient evidence
to show that she would likely prevail at a hearing on the merits. See Tenn. Code Ann. §
50-6-239(d)(1) (2018). She failed to do so.

      This expedited hearing centers on medical causation of Ms. Weekley’s right-
shoulder condition. To establish medical causation, she must prove “to a reasonable

1
   DTA and Ms. Weekley settled the November 25, 2016 claim for her bilateral elbow injuries with
lifetime future medical benefits. The settlement explicitly excluded her right shoulder but reserved her
right to pursue a claim for benefits for that condition.
2
 The medical notes show that Ms. Weekley continued to complain of shoulder pain throughout the course
of physical therapy.
3
    Dr. Willis reaffirmed this opinion in a subsequent letter.
                                                        2
degree of medical certainty that [the injury] contributed more than fifty percent (50%) in
causing the injury, aggravation or need for medical treatment, considering all causes.” A
“reasonable degree of medical certainty” means that “in the opinion of the physician, it is
more likely than not considering all causes, as opposed to speculation or possibility.” Id.
at § 50-6-102(14)(C)-(D). Thus, causation must be established by expert medical
testimony.

       The authorized treating physician, Dr. Willis, determined Ms. Weekley’s shoulder
condition occurred as a result of non-work-related arthritis and degenerative conditions.
His causation opinion carries a presumption of correctness, and the presumption can only
be overcome by contrary expert medical proof. See id. at § 50-6-102(14)(E).

       Ms. Weekley countered with Dr. Tullos’s opinion that the accident caused her
shoulder condition. However, his opinion does not outweigh Dr. Willis’s, as both
physicians relied on identical evidence to reach contrary conclusions. Dr. Tullos relied
on Ms. Weekley’s relation of the events, the MRI results, and her pre-injury history that
was absent of shoulder pain. However, the evidence showed that Dr. Willis relied on the
same evidence when forming his opinion. In addition, Dr. Willis had the opportunity to
treat Ms. Weekley over a longer period of time. In the end, both doctors looked at the
same evidence and reached opposite conclusions. Without further evidence of why they
reached opposite conclusions, the Court holds Dr. Tullos’s opinion is insufficient to
overcome the presumption of correctness afforded Dr. Willis’s opinion.

       Additionally, while the Court finds Ms. Weekley testified credibly, her lay
testimony even when coupled with Dr. Tullos’s opinion does not overcome the
presumption of correctness attached to Dr. Willis’s opinion. The Court believes Ms.
Weekley had no problems with her shoulder before the accident and that she experienced
pain afterward. But pain following an accident does not mean the accident primarily
caused the underlying injury. The Court, therefore, holds Ms. Weekley would not likely
prevail at a hearing on the merits in proving medical causation of her shoulder injury and
denies her claim for medical treatment for that condition.

   It is ORDERED as follows:

   1. Ms. Weekley’s requested relief is denied at this time.

   2. This matter is set for a status conference on Monday, May 13, 2019, at 10:00
      a.m. (CDT). You must call 615-741-2113 to participate in the Hearing.
      Failure to call may result in a determination of issues without your
      participation.

ENTERED FEBRUARY 6, 2019.


                                            3
_____________________________________
Joshua Davis Baker, Judge
Court of Workers’ Compensation Claims




  4
                                     APPENDIX

Exhibits:

   1.   Medical Records
   2.   Affidavit of Amy Weekley
   3.   Choice of Physician Form
   4.   MRI Report
   5.   Settlement Agreement Dated August 2, 2018
   6.   Letter Dated October 25, 2018
   7.   Letter Dated January 11, 2019

Technical Record:
   1. Petition for Benefit Determination
   2. Dispute Certification Notice
   3. Request for Expedited Hearing
   4. Ms. Weekley’s Prehearing Brief
   5. DTA’s Prehearing Brief




                                           5
                          CERTIFICATE OF SERVICE

       I certify that a true and correct copy of this Order was sent to the following
recipients by the following methods of service on February 6, 2019.

Name                       Certified   Via      Service sent to:
                           Mail        Email
Amy Weekley,                              X     amyweekley@yahoo.com
Self-represented
Employee
David Drobny,                            X      ddrobny@manierherod.com
Employer’s Attorney




                                _____________________________________
                                Penny Shrum, Clerk
                                Court of Workers’ Compensation Claims
                                WC.CourtClerk@tn.gov




                                         6
                           Expedited Hearing Order Right to Appeal:

     If you disagree with this Expedited Hearing Order, you may appeal to the Workers’
Compensation Appeals Board. To appeal an expedited hearing order, you must:

   1. Complete the enclosed form entitled: “Expedited Hearing Notice of Appeal,” and file the
      form with the Clerk of the Court of Workers’ Compensation Claims within seven
      business days of the date the expedited hearing order was filed. When filing the Notice
      of Appeal, you must serve a copy upon all parties.

   2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
      calendar days after filing of the Notice of Appeal. Payments can be made in-person at
      any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
      alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
      website or any Bureau office) seeking a waiver of the fee. You must file the fully-
      completed Affidavit of Indigency within ten calendar days of filing the Notice of
      Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
      result in dismissal of the appeal.

   3. You bear the responsibility of ensuring a complete record on appeal. You may request
      from the court clerk the audio recording of the hearing for a $25.00 fee. If a transcript of
      the proceedings is to be filed, a licensed court reporter must prepare the transcript and file
      it with the court clerk within ten business days of the filing the Notice of
      Appeal. Alternatively, you may file a statement of the evidence prepared jointly by both
      parties within ten business days of the filing of the Notice of Appeal. The statement of
      the evidence must convey a complete and accurate account of the hearing. The Workers’
      Compensation Judge must approve the statement before the record is submitted to the
      Appeals Board. If the Appeals Board is called upon to review testimony or other proof
      concerning factual matters, the absence of a transcript or statement of the evidence can be
      a significant obstacle to meaningful appellate review.

   4. If you wish to file a position statement, you must file it with the court clerk within ten
      business days after the deadline to file a transcript or statement of the evidence. The
      party opposing the appeal may file a response with the court clerk within ten business
      days after you file your position statement. All position statements should include: (1) a
      statement summarizing the facts of the case from the evidence admitted during the
      expedited hearing; (2) a statement summarizing the disposition of the case as a result of
      the expedited hearing; (3) a statement of the issue(s) presented for review; and (4) an
      argument, citing appropriate statutes, case law, or other authority.




For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
 .
ll                                                                                                                 .I




                                    Tennessee Bureau of Workers' Compensation
                                           220 French Landing Drive, 1-B
                                             Nashville, TN 37243-1002
                                                   800-332-2667


                                               AFFIDAVIT OF INDIGENCY


     I,                                                , having been duly sworn according to law, make oath that
     because of my poverty, I am unable to bear the costs of this appeal and request that the filing fee to appeal be
     waived. The following facts support my poverty.

     1. Full Name:_ _ _ _ _ _ _ _ _ _ __                      2. Address: - - - - - - - - - - - - -

     3. Telephone Number: - - - - - - - - -                   4. Date of Birth: - - - - - - - - - - -

     5. Names and Ages of All Dependents:

             - - - - - - - - - - - - - - - - - Relationship: - - - - - - - - - - - - -

             - - - - - - - - - - - - - - - - - Relationship: - - - - - - - - - - - - -

             - - - - - - - - - - - - - - -- -                 Relationship: - - - - - - - - - - - --

             - - - - - - - - - - - - - - - - - Relationship: - - - - - - - - - - - - -

     6. I am employed by: - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - , -

             My employer's address is: - - - - - - - - - - - - - - - - - - - - - - - - -

             My employer's phone number is: - - - - - - - - - - - - - - - - - - - - - - -

     7. My present monthly household income, after federal income and social security taxes are deducted, is:

     $ _ _ _ _ _ _ ___

     8. I receive or expect to receive money from the following sources:

             AFDC            $            per month           beginning
             SSI             $            per month           beginning
             Retirement      $            per month           beginning
             Disability      $            per month           beginning
             Unemployment $               per month           beginning
             Worker's Camp.$              per month           beginning
             Other           $            per month           beginning



     LB-1108 (REV 11/15)                                                                               RDA 11082
9. My expenses are: ' ;                                                     !•
                                                                             '

        Rent/House Payment $              per month     Medical/Dental $            per month

        Groceries         $         per month           Telephone       $           per month
        Electricity       $         per month           School Supplies $           per month
        Water             $         per month           Clothing        $           per month
        Gas               $         per month           Child Care      $           per month
        Transportation $            per month           Child Support   $           per month
        Car               $          per month
        Other             $         per month (describe:


10. Assets:

        Automobile              $ _ _ __ _
                                                        (FMV) -    - - - - -- - - -
        Checking/Savings Acct. $ _ _ _ __
        House                   $ _ _ _ __
                                                        (FMV) - - -- - - -- - -
              )
        Other                   $ _ _ _ __              Describe:_ _ _ __ _ _ _ _ __


11. My debts are:

        Amount Owed                     To Whom




I hereby declare under the penalty of perjury that the foregoing answers are true, correct, and complete
and that I am financially unable to pay the costs of this appeal.




APPELLANT



Sworn and subscribed before me, a notary public, this

_ _ _ dayof _____________ ,20____




NOTARY PUBLIC

My Commission Expires:_ _ _ _ _ __ _




LB-1108 (REV 11/15)                                                                         RDA 11082